IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. 19-115

TAL PRIHAR

RECEIPT FOR LOCAL CRIMINAL RULE 16 MATERIAL

The following materials are provided to you pursuant to Local Criminal Rule 16 of the
Local Rules of Court for the United States District Court of Western Pennsylvania:

1. Relevant written or recorded statements or confessions of the defendant. Specify:
-Interview of Defendant in Dread on or about November 2019 (attached).

-Emails of Defendant (to be provided at FBI).

2. Grand Jury testimony of the defendant. Specify:

None.
3: Defendant's prior criminal record attached.
Yes C) No
4, At atime convenient to all parties, the attorney for the defendant will be permitted

to inspect and copy all tangible objects, books, papers, documents, buildings or
places which are in the possession, custody or control of the government and (a)
are material to preparation of defendant's defense, (b) are intended for use by the
government as evidence in chief at trial, or (c) were obtained from or belong to
the defendant.

Discovery is voluminous and will be provided for review at FBI at a mutually
convenient time. Please contact Assistant United States Attorney Jessica
Lieber Smolar at (412) 894-7419 to arrange to view all relevant computer

evidence.

5. Reports of relevant physical or mental examinations and scientific tests. Specify:
None.

6. As set forth in applicable case authority, counsel for the government recognizes

his/her obligation to seek all evidence favorable to the defendant which is known
to the others acting on the government's behalf in this case, and will timely
disclose known, material, favorable evidence in a manner which accords due
process to the defendant. The following exculpatory material is being disclosed at
this time:

None.

 

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

5/ Jessica Lieber Smolar
JESSICA LIEBER SMOLAR
Assistant U.S. Attorney

10/20/20
Date

Receipt acknowledged by:

  
   

s¢l for” Defendant

cof] 209

Date

Original to Magistrate
Copy for Defendant and USA
